--------------------------------------------------------------------------------

EXHIBIT 10.1
N o r t h  T e x a s  C o m m e r c i a l  A s s o c i a t i o n o f  R e a l t
o r s®
 
c o m m e r c i a l  c o n t r a c t  o f  s a l e
 
[Check all boxes applicable to this Contract - Boxes not checked do not apply to
this Contract]
 
         In consideration of the terms, provisions, covenants and agreements
contained in this Commercial Contract of Sale (the “Contract”), each of the
parties to this Contract agrees as follows:
 
          1.           PARTIES. 4211 Cedar Springs Partners, Ltd.
                                                                                                         (“Seller”)
shall sell and convey to    Kent International Holdings, Inc., and/or
assigns                                                                    
(“Purchaser”) and Purchaser shall buy and pay for the Property (defined below).
 
          2.           PROPERTY. Being a office building and
land                                                                                                                                                                
with an address of    4211 Cedar
Springs                                                                                                                                                                                                   
in the City of   Dallas                          ,
Dallas                               County, Texas,
[ILLEGIBLE]                                                                                                             
                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                          
[ILLEGIBLE] as described in Exhibit “A”, LEGAL DESCRIPTION ILLEGIBLE together
with, all and singular, all improvements and fixtures situated thereon, and all
rights and appurtenances pertaining thereto, including any right, title and
interest of Seller in and to adjacent streets, alleys, or rights-of-way (such
real estate, improvements, fixtures, rights and appurtenances being collectively
herein referred to as the “Property”).
 
          3.           PURCHASE PRICE.
                    

    The purchase price for the Property is
$4,325,000.00                                                   (the “Purchase
Price”), payable as follows:          
o
A.
The Purchase Price will be adjusted up or down based upon the land area of the
Property as determined by the Survey. The land area will be multiplied by
$__________________ per square foot and the product will become the Purchase
Price at Closing. The land area for purposes of determining the Purchase Price
will be the gross land area of the Property unless this box o is checked, in
which case the land area for purposes of determining the Purchase Price will be
the Net Land Area (as defined in Section 5A) of the Property.
        [ILLEGIBLE]
B.
Cash payable of Closing:
$4,325,000.00                                                      .
         
o
C.
The balance of the Purchase Price will be paid according to the provisions in
Addendum B-l, THIRD PARTY FINANCING or Addendum B-2, SELLER FINANCING.

 
          4.           EARNEST MONEY AND TITLE COMPANY ESCROW.
 
          A.          Earnest Money. Within two (2) business days after the
Effective Date of this Contract, Purchaser shall deposit earnest money in the
form of a certified check, cashier’s check or wire transfer in the amount of $
40,000.00                                      (the “Earnest Money”) payable to
Fidelity National Title Insurance Co., 5430 LBJ Freeway, Suite 300, Dallas,
Texas 75240 Attn: Stephen J. Hughe (the “Title Company”), in its capacity as
escrow agent, to be held in escrow pursuant to the terms of this Contract.
Seller’s acceptance of this Contract is expressly conditioned upon Purchaser’s
timely deposit of the Earnest Money with the Title Company. If Purchaser fails
to timely deposit the Earnest Money, Seller may, at Seller’s option, terminate
this Contract by delivering a written termination notice to Purchaser before
Purchaser deposits the Earnest Money. The Title Company shall deposit the
Earnest Money in one or more fully insured accounts in one or more Federally
insured banking or savings institutions. After receipt of necessary tax forms
from Purchaser, the Title Company shall deposit the Earnest Money in an interest
bearing account unless this box o is checked, in which case the Title Company
will not be required to deposit the Earnest Money in an interest bearing
account. Any interest earned on the Earnest Money will become a part of the
Earnest Money. At the Closing, the Earnest Money will be applied to the Purchase
Price.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, a portion of the Earnest Money
in the amount of $ 100.00 will be non-refundable and will be distributed to
Seller upon any termination of this Contract as full payment and independent
consideration for Seller’s performance under this Contract. If this Contract is
properly terminated by Purchaser pursuant to a right of termination granted to
Purchaser by any provision of this Contract, the Earnest Money, less the
non-refundable portion, will be promptly returned to Purchaser, and the parties
will have no further rights or obligations under this Contract (except for any
that, by the explicit provisions of this Contract, expressly survive the
termination of this Contract).
 
          B.          Escrow. The Earnest Money is deposited with the Title
Company with the understanding that the Title Company is not: (1) responsible
for the performance or non-performance of any party to this Contract other than
the Title Company; or (2) liable for interest on the funds except to the extent
interest has been earned after the funds have been deposited in an interest
bearing account. If both parties make demand for the payment of the Earnest
Money, the Title Company has the right to require from all parties and the
Brokers (defined below) a written release of liability of the Title Company
which authorizes the disbursement of the Earnest Money. If only one party makes
demand for payment of the refundable portion of the Earnest Money, the Title
Company shall give written notice of the demand to the other party. The Title
Company is authorized and directed to honor the demand unless the other party
delivers a written objection to the Title Company within ten (10) days after
that party receives the written notice from the Title Company.
 
          5.          SURVEY AND TITLE DOCUMENTS.
 
          A.          Survey. Within four [ILLEGIBLE] (4) business days As soon
as reasonably possible, and in any event within twenty (20) days after the
Effective Date, Seller shall, at Seller’s expense, deliver or cause to be
delivered to Purchaser the most recent copy in Seller’s possession of an a copy
of a current on-the-ground perimeter survey (the “Survey”) of the Property
prepared by a Registered Professional Land Surveyor. The Survey must be in a
form and of a date reasonably acceptable to Purchaser and to the Title Company,
and in acceptable form in order to allow the Title Company to modify the survey
exception to read “any shortages in area.” The Survey must show the location and
size of all of the following on or immediately adjacent to the Property, if any:
buildings, building lines, streets, 100-year flood plain,
improvements, encroachments, easements, recording information of easements,
pavements, protrutions, fences, rights-of-way, and apparent public utilities.
The Survey must show the gross land area and, if the Purchase Price is based
upon the Net Land Area then the Survey must also show the Net Land Area. The
term “Net Land Area” means the gross land area of the Property less the area
within utility easements, drainage easements, ingress/egress easements,
rights-of-way, 100-year flood plain and any encroachments on the Property. The
area within the 100-year flood plain must be as defined by the Federal Emergency
Management Agency or other applicable governmental authority. At the Closing,
the metes and bounds description of the Property reflected in the Survey will be
used in the warranty deed and any other documents requiring a legal description
of the Property.
 
          B.          Title Commitment. As soon as reasonably possible, and in
any event within ten (10) twenty (20)  days after the Effective Date, Seller
shall, at Seller’s expense, deliver or cause to be delivered to Purchaser: (1) A
title commitment (the “Title Commitment”) covering the Property binding the
Title Company to issue a Texas Owner Policy of Title Insurance (the “Title
Policy”) on the standard form prescribed by the Texas Department of Insurance at
the Closing, in the full amount of the Purchase Price, insuring Purchaser’s fee
simple title to the Property to be good and indefeasible, subject only to the
Permitted Exceptions (defined below); and (2) the following (collectively, the
“Title Documents”): (a) true and legible copies of all recorded instruments
affecting the Property and recited as exceptions in the Title Commitment; (b) a
current tax certificate; (c) written notices as required in Section 5C; and (d)
if the Property includes any personal property, UCC search reports pertaining to
the Seller.
 
          C.          Special Assessment Districts. If the Property is situated
within a utility district or flood control district subject to the provisions of
Section 49.452 of the Texas Water Code, then Seller shall give to Purchaser as
part of the Title Documents the required written notice and Purchaser agrees to
acknowledge receipt of the notice in writing. The notice must set forth the
current tax rate, the current bonded indebtedness and the authorized
indebtedness of the district, and must comply with all other applicable
requirements of the Texas Water Code. If the Property is subject to mandatory
membership in a property owner’s association, Seller shall notify Purchaser of
the current annual budget of the property owners’ association, and the current
authorized fees, dues and/or assessments relating to the Property.
 
          D.          Abstract. At the time of the execution of this Contract,
Purchaser acknowledges that the Brokers have advised and hereby advise
Purchaser, by this writing, that Purchaser should have the abstract covering the
Property examined by an attorney of Purchaser’s own selection or that Purchaser
should be furnished with or obtain a policy of title insurance.
 
          E.          Notice Regarding Possible Annexation. If the Property that
is the subject of this Contract is located outside the limits of a municipality,
the Property may now or later be included in the extraterritorial jurisdiction
of the municipality and may now or later be subject to annexation by the
municipality. Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction. To determine if the Property is located within a
municipality’s extraterritorial jurisdiction or is likely to be located within a
municipality’s extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the Property for further information.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
          6.        REVIEW OF TITLE.
 
          A.       Review Period. Purchaser shall have
                        ten                       (      10     ) days (the
“Title Review Period”) after receipt of the last of the Survey, Title Commitment
and Title Documents to review them and to deliver in writing to Seller any
objections Purchaser may have to them or any item disclosed by them. Any item to
which Purchaser does not object will be deemed a “Permitted Exception.” Those
items the Title Company identifies to be released upon the Closing will be
deemed objections by Purchaser. Purchaser’s failure to object within the time
provided will be a waiver of the right to object. If Purchaser delivers any
written objections to Seller within the Title Review Period, then Seller shall
make a good faith attempt to cure the objections within ten (10) days (the “Cure
Period”) after receipt of the objections. However, Seller is not required to
incur any cost to do so. Zoning ordinances and the lien for current taxes are
deemed to be Permitted Exceptions.
 
          B.       Cure Period. If Seller cannot cure the objections within the
Cure Period, Seller may deliver a written notice to Purchaser, before expiration
of the Cure Period, stating whether Seller is committed to cure the objections
at or before the Closing. If Seller does not cure the objections within the Cure
Period, or does not timely deliver the notice, or does not commit in the notice
to fully cure all of the objections at or before Closing, then Purchaser may
terminate this Contract by delivering a written notice to Seller on or before
the earlier to occur of: (1) the date which is seven (7) days after the
expiration of the Cure Period; or (2) the scheduled Closing Date. If Purchaser
properly and timely terminates this Contract, the refundable portion of the
Earnest Money will be immediately returned to Purchaser and neither party will
have any further rights or obligations under this Contract (except for any that
expressly survive the termination). If Purchaser does not properly and timely
terminate this Contract, then Purchaser will be deemed to have waived any
uncured objections and must accept such title as Seller is able to convey at the
Closing. Seller’s failure to satisfy Purchaser’s objections under this Section 6
does not constitute a default by Seller.

       
7.       SELLER’S REPRESENTATIONS AND WARRANTIES.
       
A. Statements. Seller represents and warrants to Purchaser, to the best of
Seller’s knowledge, as follows:
       
          (1) Title. At the Closing, Seller will have the right to, and will,
convey to Purchaser good and indefeasible fee simple title to the Property free
and clear of any and all liens, assessments, easements, security interests and
other encumbrances except the Permitted Exceptions. Delivery of the Title Policy
pursuant to Section 12 below will be deemed to satisfy the obligation of Seller
as to the sufficiency of title required under this Contract. However, delivery
of the Title Policy will not release Seller from the warranties of title set
forth in the warranty deed.
       
          (2) Leases. There are no parties in possession of any portion of the
Property as lessees, tenants at sufferance or trespassers except tenants under
written leases delivered to Purchaser pursuant to this Contract.
       
          (3) Negative Covenants. Seller shall not further encumber the Property
or allow an encumbrance upon the title to the Property, or modify the terms or
conditions of any existing leases, contracts or encumbrances, if any, without
the written consent of Purchaser.
       
          (4) Liens and Debts. There are no mechanic’s liens, Uniform Commercial
Code liens or unrecorded liens against the Property, and Seller shall not allow
any such liens to attach to the Property before the Closing that will not be
satisfied out of Closing proceeds. All obligations of Seller arising from the
ownership and operation of the Property and any business operated on the
Property, including, but not limited to, taxes, leasing commissions, salaries,
contracts, and similar agreements, have been paid or will be paid before the
Closing. Except for obligations for which provisions are made in this Contract
for prorating at the Closing and any indebtedness taken subject to or assumed,
there will be no obligations of Seller with respect to the Property outstanding
as of the Closing.
       
          (5) Litigation. There is no pending or threatened litigation,
condemnation, or assessment affecting the Property. Seller shall promptly advise
Purchaser of any litigation, condemnation or assessment affecting the Property
that is instituted after the Effective Date.
       
          (6) Materials Defects. Seller has disclosed to Purchaser any  and all
known conditions of material nature with respect to the Property which may
affect the health or safety of any occupant of the Property. Except as disclosed
in writing by Seller to Purchaser, the Property has no known latent structural
defects or construction defects of a material nature, and none of the
improvements have been constructed with materials known to be a potential health
hazard to occupants of the Property. Purchaser acknowledges that the Brokers
have not made any warranty or representation with respect to the condition of
the Property or otherwise, and Purchaser is relying solely upon Purchaser’s own
investigations and the representations of Seller, if any.

 
 
Page 3

--------------------------------------------------------------------------------

 
 

             (7) Hazardous Materials. Except as otherwise disclosed in writing
by Seller to Purchaser, the Seller has no notice or knowledge of the [ILLEGIBLE]
Property (including any improvements) does not contain containing any Hazardous
Materials (defined below). For purposes of this Contract, the term “Hazardous
Materials” means any pollutants, toxic substances, oils, hazardous wastes,
hazardous materials or hazardous substances as defined in or pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Clean Water Act, as amended, or any other Federal, State or local
environmental law, ordinance, rule, or regulation, whether existing as of the
Effective Date or subsequently enacted.

          
          B.        Remedies. If Purchaser discovers, before the Closing, that
any of Seller’s representations or warranties has been misrepresented or is
inaccurate, Purchaser may notify Seller in writing, and Seller shall attempt to
correct or remedy the misrepresentation or inaccuracy. If the misrepresentation
or inaccuracy is not remedied by Seller before the Closing, Purchaser may, by
written notice to Seller: (1) proceed to the Closing and waive without waiving
any claim for misrepresentation or breach of warranty; (2) delay the Closing, if
Seller agrees in writing to the delay, to allow additional time for the
misrepresentation or breach of warranty to be remedied; or (3) terminate this
Contract and receive a refund or its Earnest Money. exercise
Purchaser’s remedies for default by Seller under this Contract.
 
          8.         NONCONFORMANCE. Purchaser has or will independently
investigate and verify to Purchaser’s satisfaction the extent of any limitations
of uses of the Property. Purchaser acknowledges that the current use of the
Property or the improvements located on the Property (or both) may not conform
to applicable Federal, State or municipal laws, ordinances, codes or
regulations. Zoning, permitted uses, height limitations, setback requirements,
minimum parking requirements, limitations on coverage of improvements to total
area of land, Americans with Disabilities Act requirements, wetlands
restrictions and other matters may have a significant economic impact upon the
intended use of the Property by Purchaser. However, if Seller is aware of
pending zoning changes and/or current nonconformance with any Federal, State or
local laws, ordinances, codes or regulations, Seller shall disclose same to
Purchaser.
 
          9.         INSPECTION. [Check one]

        [ILLEGIBLE] 
A.
Inspection Desired. Purchaser desires to inspect the Property and Seller grants
to Purchaser the right to inspect the Property as described in Addendum C,
INSPECTION.
         
o
B.
Inspection Not Necessary. Purchaser acknowledges that Purchaser has inspected
the Property, including all buildings and improvements thereon, and is
thoroughly familiar with their condition, and Purchaser hereby accepts the
Property in its present condition, with such changes as may hereafter be caused
by normal wear and tear before the Closing, but without waiving Purchaser’s
rights by virtue of Seller’s representations and warranties expressed in this
Contract.

 
          10.       CASUALTY LOSS AND CONDEMNATION.

           
 A.
Damage or Destruction. All risk of loss to the Property will remain upon Seller
before the Closing. If, before the Closing, the Property is damaged or destroyed
by fire or other casualty to a Material Extent (defined below), then Purchaser
may either terminate this Contract by delivering a written termination notice to
Seller or elect to close. If, before the Closing, the Property is damaged by
fire or other casualty to less than a Material Extent, the parties shall proceed
to Closing as provided in this Contract. If the transaction is to proceed to
Closing, despite any damage or destruction, there will be no reduction in the
Purchase Price and Seller shall do one of the following: (1) fully repair the
damage before the Closing, at Seller’s expense; (2) give a credit to Purchaser
at the Closing for the entire cost of repairing the Property; or (3) assign to
Purchaser all of Seller’s right and interest in any insurance proceeds resulting
from the damage or destruction, plus give a credit to Purchaser at the Closing
in an amount equal to any deductible or other shortfall. The term “Material
Extent” means damage or destruction where the cost of repair exceeds ten percent
(10%) of the Purchase Price. If the extent of damage or the amount of insurance
proceeds to be made available cannot be determined before the Closing Date, or
the repairs cannot be completed before the Closing Date, either party may
postpone the Closing Date by delivering a written notice to the other party
specifying an extended Closing Date which is not more than thirty (30) days
after the previously scheduled Closing Date.
           
 B.
Condemnation. If condemnation proceedings are commenced before Closing against
any portion of the Property, then Seller shall immediately notify Purchaser in
writing of the condemnation proceedings, and Purchaser may: (1) terminate this
Contract by delivering a written notice to Seller within ten (10) days after
Purchaser receives the notice (and in any event before Closing), in which case
the refundable portion of the Earnest Money will be returned to Purchaser and
the parties will have no further rights or obligations under this Contract
(except for any that expressly survive the termination); or (2) appear and
defend in the condemnation proceeding, in which case any award in condemnation
will, (a) if known as of Closing, belong to Seller and the Purchase Price will
be reduced by the same amount, or (b) if not known as of Closing, belong to
Purchaser and the Purchase Price will not be reduced.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
          11.        ASSIGNMENT.  [Check one]

        [ILLEGIBLE]
A.
Limited Assignment Permitted. Purchaser may assign this Contract only to a
related party, defined as: (1) an entity in which Purchaser is an owner, partner
or corporate officer; (2) an entity which is owned or controlled by the same
person or persons which own or control Purchaser; or (3) a member or members of
the immediate family of Purchaser, or a trust in which the beneficiary or
beneficiaries is or are a member or members of the immediate family of
Purchaser. Purchaser will remain liable under this Contract after any
assignment.
         
o
B.
Assignment Prohibited. Purchaser may not assign this Contract without Seller’s
prior written consent.
         
o
C.
Assignment Permitted. Purchaser may assign this Contract provided the assignee
assumes in writing all obligations and liabilities of Purchaser under this
Contract, in which event Purchaser will be relieved of any further liability
under this Contract

 
          12.       CLOSING.
 
          A.        Closing Date. The closing of the transaction described in
this Contract (the “Closing”) will be held at 10:00 a.m. at the offices of the
Title Company at its address stated below, on the date (the “Closing Date”) that
is the later of       five         (  5  ) days after the expiration of the
Inspection Period (if any);              (     ) days after the Effective Date;
or _____________________________________. However, if any objections that were
timely made by Purchaser in writing pursuant to Section 6A have not been cured,
then either party may postpone the Closing Date by delivering a written notice
to the other party specifying an extended Closing Date which is not more than
thirty (30) days after the previously scheduled Closing Date.
 
          B.        Seller’s Closing Obligations. At the Closing, Seller shall
deliver to Purchaser, at Seller’s expense:

     
           (1) A duly executed [check one] o General Warranty Deed [ILLEGIBLE]
Special Warranty Deed (with Vendor’s Lien retained if not a cash purchase)
conveying the Property in fee simple according to the legal description prepared
by the surveyor as shown on the Survey, subject only to the Permitted
Exceptions;
     
           (2) An updated Title Commitment committing the underwriter for the
Title Company to issue promptly after the Closing, at Seller’s expense, the
Title Policy pursuant to the Title Commitment, subject only to the Permitted
Exceptions, in the full amount of the Purchase Price, dated as of the date of
the Closing, and (at an additional premium cost) [check only one if
applicable] o with the survey exception modified at Seller’s expense to read
“any shortages in area,” or [ILLEGIBLE] with the survey exception modified at
Purchaser’s expense to read “any shortages in area;”
     
           (3) A Bill of Sale conveying the personal property, if any,
including, but not limited to any described on Addendum A, IMPROVED PROPERTY,
free and clear of liens, security interests and encumbrances, subject only to
the Permitted Exceptions (to the extent applicable);
     
           (4) Possession of the Property, subject to valid existing leases
disclosed by Seller to Purchaser and other applicable Permitted Exceptions;
     
           (5) A executed assignment of all leases, if there are any leases
affecting the Property;
     
           (6) A current rent roll certified by Seller to be complete and
accurate, if there are any leases affecting the Property;
     
           (7) Evidence of Seller’s authority and capacity to close this
transaction; and
     
           (8) All other documents reasonably required by the Title Company to
close this transaction.

 
          C.        Purchaser’s Closing Obligations. At the Closing, Purchaser
shall deliver to Seller, at Purchaser’s expense:

     
           (1) The cash portion of the Purchase Price, with the Earnest Money
being applied thereto;
     
            (2) The Note and the Deed of Trust, if Addendum B-2, SELLER
FINANCING, is attached;

 
 
Page 5

--------------------------------------------------------------------------------

 
 

 
           (3) An Assumption Agreement in recordable form agreeing to pay all
commissions payable under any lease of the Property;
     
          (4) Evidence of Purchaser’s authority and capacity to close this
transaction; and
     
          (5) All other documents reasonably required by the Title Company to
close this transaction.

 
          D.       Closing Costs. Each party shall pay its share of the closing
costs which are customarily paid by a seller or purchaser in a transaction of
this character in the county where the Property is located, or as otherwise
agreed.
 
          E.       Prorations. Rents, lease commissions, interest, insurance
premiums, maintenance expenses, operating expenses, and ad valorem taxes for the
year of Closing will be prorated at the Closing effective as of the date of the
Closing. Seller shall give a credit to Purchaser at Closing in the aggregate
amount of any security deposits deposited by tenants under leases affecting the
Property. If the Closing occurs before the tax rate is fixed for the year of the
Closing, the apportionment of the taxes will be upon the basis of the tax rate
for the preceding year applied to the latest assessed valuation, but any
difference between actual and estimated taxes for the year of the Closing
actually paid by Purchaser will be adjusted equitably between the parties upon
receipt of a written statement of the actual amount of the taxes. This provision
will survive the Closing.
 
          F.       Loan Assumption. If Purchaser assumes an existing mortgage
loan at the Closing, Purchaser shall pay: (1) to the lender, any assumption fee
charged by the lender; and (2) to Seller, a sum equal to the amount of any
reserve accounts held by the lender for the payment of taxes, insurance and any
other expenses applicable to the Property for which reserve accounts are held by
the lender. Purchaser shall execute, at the option and expense of Seller, a Deed
of Trust to Secure Assumption with a trustee named by Seller. If consent to the
assumption is required by the lender, Seller shall obtain the lender’s consent
in writing and deliver the consent to Purchaser at the Closing. If Seller does
not obtain the lender’s written consent (if required) and deliver it to
Purchaser at or before the Closing, Purchaser may terminate this Contract by
delivering a written termination notice to Seller whereupon the refundable
portion of the Earnest Money will be promptly returned to Purchaser and the
parties will have no further rights or obligations under this Contract (except
for any that expressly survive the termination).
 
          G.       Rollback Taxes. If this sale or a change in use of the
Property or denial of any special use valuation on the Property results in the
assessment after Closing of additional taxes applicable to the period of time
before the Closing, Seller shall pay to Purchaser the additional taxes plus any
penalties and interest immediately upon receipt of a written statement for the
taxes, unless this box o is checked in which case Purchaser shall pay the
additional taxes plus any penalties and interest. This obligation will survive
the Closing.
 
          H.       Foreign Person Notification. If Seller is a Foreign Person,
as defined by the Internal Revenue Code, or if Seller fails to deliver to
Purchaser a non-foreign affidavit pursuant to Section 1445 of the Internal
Revenue Code, then Purchaser may withhold from the sales proceeds an amount
sufficient to comply with applicable tax law and deliver the withheld proceeds
to the Internal Revenue Service, together with appropriate tax forms. The
required affidavit from Seller will include: (1) a statement that Seller is not
a foreign person; (2) the U. S. taxpayer identification number of Seller; and
(3) any other information required by Section 1445 of the Internal Revenue Code.
 
          13.      DEFAULT.
 
          A.       Purchaser’s Remedies. If Seller fails to close this Contract
for any reason except Purchaser’s default or the termination of this Contract
pursuant to a right to terminate set forth in this Contract, Seller will be in
default and Purchaser shall elect one of the following, as Purchaser’s sole
remedy [check all that may apply]:

      [ILLEGIBLE]
(1) Enforce specific performance of this Contract;
 
o
(2) Bring suit for damages against Seller;
 
o
(3) Enforce specific performance of this Contract and/or bring suit for damages
against Seller; or
[ILLEGIBLE]
(4) Terminate this Contract and immediately receive the refundable portion of
the Earnest Money. If Purchaser elects to terminate this Contract due to
Seller’s default, then the parties will have no further rights or obligations
under this Contract except for Seller’s obligation to cause the refundable
portion of the Earnest Money to be returned to Purchaser (and except for any
that expressly survive the termination).

 
          B.       Seller’s Remedies. If Purchaser fails to close this Contract
for any reason except Seller’s default or the termination of this Contract
pursuant to a right to terminate set forth in this Contract, Purchaser will be
in default and Seller shall have the elect one of the following remedy as
Seller’s sole remedy [check all that may apply]:
 
 
Page 6

--------------------------------------------------------------------------------

 
 

 
o
(1) Enforce specific performance of this Contract;
 
o
(2)Bring suit for damages against Purchaser;
 
o
(3) Enforce specific performance of this Contract and/or bring suit for damages
against purchaser; or
[ILLEGIBLE]
(4) Terminate this Contract and immediately receive the Earnest Money as
liquidated damages for Purchaser’s breach of this Contract, thereby releasing
Purchaser from this Contract. If Seller terminates this Contract due to
Purchaser’s default, then the parties will have no further rights or obligations
under this Contract except for Purchaser’s obligation to cause the Earnest Money
to be paid to Seller (and except for any that expressly survive the
termination).
       
14.
AGENCY DISCLOSURE.

 
            A.      Agency Relationships. The Term “Brokers” refers to the
Principal Broker and/or the Cooperating Broker, if applicable, as set forth on
the signature page. Each Broker has duties only to the party the Broker
represents as identified below. If either Broker is acting as an intermediary,
then that Broker will have only the duties of an intermediary, and the
intermediary disclosure and consent provisions apply as set forth below. [Each
broker check only one]

           
 (1)
The Principal Broker is: [ILLEGIBLE] agent for Seller only; or o agent for
Purchaser only; or o an intermediary.
           
 (2)
The Cooperating Broker is: o agent for Seller only; [ILLEGIBLE] agent for
Purchaser only; or o an intermediary.

 
          B.        Other Brokers. Seller and Purchaser each represent to the
other that they have had no dealings with any person, firm,  agent or finder in
connection with the negotiation of this Contract and/or the consummation of the
purchase and sale contemplated by this Contract, other than the Brokers named in
this Contract, and no real estate broker, agent, attorney, person, firm or
entity, other than the Brokers is entitled to any commission or finder’s fee in
connection with this transaction as the result of any dealings or acts of the
representing party. Each party agrees to indemnify, defend, protect and hold the
other party harmless from and against any costs, expenses or liability for any
compensation, commission, fee, or charges which may be claimed by any agent,
finder or other similar party, other than the named Brokers, by reason of any
dealings or acts of the indemnifying party.
 
          C.        Fee Sharing. Seller and Purchaser agree that the Brokers may
share the Fee (defined below) among themselves, their sales associates, and any
other licensed brokers involved in the sale of the Property. The parties
authorize the Title Company to pay the Fee directly to the Principal Broker and,
if applicable, the Cooperating Broker, in accordance with Section 15 or any
other agreement pertaining to the Fee. Payment of the Fee will not alter the
fiduciary relationships between the parties and the Brokers.
 
          D.        Intermediary Relationship. If either of the Brokers has
indicated in Section 14A above that the Broker is acting as an intermediary in
this transaction, then Purchaser and Seller hereby consent to the intermediary
relationship, authorize the respective Brokers to act as an intermediary in this
transaction, and acknowledge that the source of any expected compensation to the
Brokers will be Seller, and the Brokers may also be paid a fee by Purchaser. A
real estate broker who acts as an intermediary between parties in a transaction:

     
         (1)  may not disclose to the buyer that the seller will accept a price
less than the asking price unless otherwise instructed in a separate writing by
the seller;
     
         (2)  may not disclose to the seller that the buyer will pay a price
greater than the price submitted in a written offer to the seller unless
otherwise instructed in a separate writing by the buyer;
     
         (3)  may not disclose any confidential information or any information a
party specifically instructs the real estate broker in writing not to disclose
unless otherwise instructed in a separate writing by the respective party or
required to disclose such information by the Texas Real Estate License Act or a
court order or if the information materially relates to the condition of the
property;
     
         (4)  shall treat all parties to the transaction honestly; and
     
         (5)  shall comply with the Texas Real Estate License Act.

 
          Broker is authorized to appoint, by providing written notice to the
parties, one or more licensees associated with Broker to communicate with and
carry out instructions of one party, and one or more other licensees associated
with Broker to communicate with and carry out instructions of the other party or
parties. During negotiations, an appointed licensee may provide opinions and
advice to the party to whom the licensee is appointed.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
15.      PROFESSIONAL SERVICE FEE.
 
          A.     Payment of Fee. Seller agrees to pay the Brokers a professional
service fee (in cash) (the “Fee”) for procuring the Purchaser and for assisting
in the negotiation of this Contract as follows: upon a Closing of the sale of
the Property under this Contract, and conditioned upon the Closing, Seller shall
pay a Brokerage Fee to Transwestern (Jim Sager) of 1% of Purchase Price and a
Brokerage Fee to Century 21 Mike Bowman, Inc. (John Lucas) of 1% of the Purchase
Price.
 
The Fee will be earned upon the execution of this Contract and will be paid at
Closing. The Fee is earned notwithstanding: (1) any subsequent termination of
this Contract (except a termination by Purchaser pursuant to a right of
termination in this Contract); or (2) any default by Seller. If the transaction
described in this Contract is not consummated by reason of Purchaser’s default
and Seller does not elect to enforce specific performance, the Fee will not
exceed one-half of the Earnest Money. The Fee will be paid by Seller to the
Brokers in the county in which the Property is located. Seller shall pay any
applicable sales taxes on the Fee. The Fee will be paid at the Closing of a sale
of the Property by Seller pursuant to this Contract (as may be amended or
assigned), or in the event of default under this Contract by Seller or
Purchaser, within ten (10) days after the scheduled Closing Date. The Title
Company or other escrow agent is authorized and directed to pay the Fee to the
Brokers out of the Closing proceeds or, if applicable, out of the Earnest Money
or any other escrow deposit made pursuant to this Contract.
 
          B.     Consent Required. Purchaser, Seller and Title Company agree
that the Brokers are third party beneficiaries of this Contract with respect to
the Fee, and that no change may be made by Purchaser, Seller or Title Company as
to the time of payment, amount of payment or the conditions for payment of the
Fee without the written consent of the Brokers.
 
          C.     Right to Claim a Lien. Pursuant to Chapter 62 of the Texas
Property Code, the Brokers hereby disclose their right to claim a lion based on
the commission agreement set forth in this Section 15 and any other commission
agreements referenced in this Contract or applicable to the transaction
contemplated by this Contract. This disclosure is hereby incorporated in any
such commission agreements. By their signatures below, the Brokers agree and
acknowledge that only the Seller is responsible of the payment of their Brokers
Fee, and the Purchaser shall have no liability for the payment thereof. In that
regard, Brokers hereby waive the right to claim a lien with respect to the
Property under Chapter 62 of the Texas Property code for * * the payment of
their commissions.
 
          16.   MISCELLANEOUS PROVISIONS.
 
          A.     Effective Date. The “Effective Date” is the date the Title
Company acknowledges receipt of this fully executed Contract.
 
          B.     Notices. All notices and other communications required or
permitted under this Contract must be in writing and will be deemed delivered,
whether actually received or not, on the earlier of: (1) actual receipt, if
delivered in person or by messenger with evidence of delivery; (2) receipt of an
electronic facsimile (“Fax”) transmission with confirmation of delivery to the
Fax telephone numbers specified below, if any; or (3) upon deposit with the
United States Postal Service, certified mail, return receipt requested, postage
prepaid, and properly addressed to the intended recipient at the address set
forth below. Any party may change its address for notice purposes by delivering
written notice of its new address to all other parties in the manner set forth
above. Copies of all written notices should also be delivered to the Brokers and
to the Title Company, but failure to notify the Brokers or the Title Company
will not cause an otherwise properly delivered notice to be ineffective.
 
          C.     Termination. If this Contract is terminated for any reason, the
obligations of each party under this Contract will terminate, except that: (1)
Purchaser shall pay the costs to repair any damage to the Property caused by
Purchaser or Purchaser’s agents; (2) Purchaser shall return to Seller any
reports or documents delivered to Purchaser by Seller; and (3) each party shall
perform any other obligations that expressly survive the termination of this
Contract. The obligations of this Section 16C will survive the termination of
this Contract. The terms of any mutual termination agreement will supersede and
control over the provisions of this Section 16C to the extent of any conflict.
 
          D.     Forms. In case of a dispute as to the form of any document
required under this Contract, the most recent form prepared by the State Bar of
Texas, modified as necessary to conform to the requirements of this Contract,
will be deemed reasonable.
 
          E.     Attorneys Fees. The prevailing party in any legal proceeding
brought in relation to this Contract or transaction will be entitled to recover
from the non-prevailing parties court costs, reasonable attorneys fees and all
other reasonable litigation expenses.
 
          F.     Integration. This Contract contains the complete agreement
between the parties with respect to the Property and cannot be varied except by
written agreement. The parties agree that there are no oral agreements,
understandings, representations or warranties made by the parties which are not
expressly set forth in this Contract. Any prior written agreements,
understandings, representations or warranties between the parries will be deemed
merged into and superceded by this Contract, unless it is clear from the written
document that me intent of the parties is for the previous written agreement,
understanding, representation or warranty to survive the execution of this
Contract.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
          G.     Survival. Any warranty, representation, covenant or condition
contained in this Contract not otherwise discharged at the Closing will survive
the Closing of this transaction.
 
          H.     Binding Effect. This Contract will inure to the benefit of, and
will be binding upon, the parties to this Contract and their respective heirs,
legal representatives, successors and assigns.
 
          I.     Time For Performance. Time is of the essence under each
provision of this Contract Strict compliance with the times for performance is
required.
 
          J.     Right of Entry. After reasonable advance notice and during
normal business hours, Purchaser, Purchaser’s representatives and the Brokers
have the right to enter upon the Property before the Closing for purposes of
viewing, inspecting and conducting studies of the Property, so long as they do
not unreasonably interfere with the use of the Property by Seller or any
tenants, or cause damage to the Property.
 
          K.     Business Day. If any date of performance under this Contract
falls on a Saturday, Sunday or Texas legal holiday, such date of performance
will be deferred to the next day that is not a Saturday, Sunday or Texas legal
holiday.
 
          L.     Governing Law. This Contract will be construed under and
governed by the laws of the State of Texas, and unless otherwise provided in
this Contract, all obligations of the parties created under this Contract are to
be performed in the county where the Property is located.
 
          M.     Severability. If any provision of this Contract is held to be
invalid, illegal, or unenforceable by a court of competent jurisdiction, the
invalid, illegal, or unenforceable provision will not affect any other
provisions, and this Contract will be construed as if the invalid, illegal, or
unenforceable provision is severed and deleted from this Contract.
 
          N.     Broker Disclaimer. The Brokers will disclose to Purchaser any
material factual knowledge the Brokers may possess about the condition of the
Property. Purchaser understands that a real estate broker is not an expert in
matters of law, tax, financing, surveying, hazardous materials, engineering,
construction, safety, zoning, land planning, architecture, or the Americans with
Disabilities Act. Purchaser acknowledges that Purchaser has been advised by the
Brokers to seek expert assistance on such matters. The Brokers do not
investigate a property’s compliance with building codes, governmental
ordinances, statutes and laws that relate to the use or condition of the
Property or its construction, or that relate to its acquisition. Purchaser is
not relying upon any representations of the Brokers concerning permitted uses of
the Property or with respect to any nonconformance of the Property. If the
Brokers provide names of consultants or sources for advice or assistance, the
Brokers do not warrant the services of the advisors or their products and cannot
warrant the suitability of property to be acquired. Purchaser acknowledges that
current and future federal, state and local laws and regulations may require any
Hazardous Materials to be removed at the expense of those persons who may have
had or continue to have any interest in the Property. The expense of such
removal may be substantial. Purchaser agrees to look solely to experts and
professionals selected or approved by Purchaser to advise Purchaser with respect
to the condition of the Property and will not hold the Brokers responsible for
any Hazardous Materials condition relating to the Property. The Brokers do not
warrant that Seller will disclose any or all property defects or other matters
pertaining to the Property or its condition. Seller and Purchaser agree to hold
the Brokers harmless from any damages, claims, costs and expenses resulting from
or related to any party furnishing to the Brokers or Purchaser any false,
incorrect or inaccurate information with respect to the Property or Seller’s
concealing any material information with respect to the condition of the
Property. To the extent permitted by applicable law, the Brokers’ liability for
errors or omissions, negligence, or otherwise, is limited to the return of the
Fee, if any, paid to the responsible Broker pursuant to this Contract. In
addition, Seller and Purchaser agree to defend and hold the Brokers
participating in this transaction harmless from and against any and all
liabilities, claims, debts, damages, costs, and expenses including, but not
limited to, reasonable attorneys fees and court costs, related to or arising out
of or in any way connected to representations about the Property or matters that
should be analyzed by experts.
 
          O.     Counterparts. This Contract may be executed in a number of
identical counterparts. Each counterpart is deemed an original and all
counterparts will, collectively, constitute one agreement.
 
          P.     Gender; Number. Unless the context requires otherwise, all
pronouns used in this Contract will be construed to include the other genders,
whether used in the masculine, feminine or neuter gender. Words in the singular
number will be construed to include the plural, and words in the plural will be
construed to include the singular.
 
 
Page 9

--------------------------------------------------------------------------------

 
 
          Q.     Mediation. If any dispute (the “Dispute”) arises between any of
the parties to this Contract including, but not limited to, payment of the Fee,
then any party (including any Broker) may give written notice to the other
parties, requiring all involved parties to attempt to resolve the Dispute by
mediation. Except in these circumstances where a party reasonably believes that
an applicable statute of limitations period is about to expire, or a party
requires injunctive or equitable relief, the parties are obligated to use this
mediation procedure before initiating arbitration or any other action. Within
seven (7) days after receipt of the mediation notice, each party must deliver a
written designation to all other parties stating the names of one or more
individuals with authority to resolve the Dispute on such party’s behalf. Within
fourteen (14) days after receipt of the mediation notice, the parties shall make
a good faith effort to select a qualified mediator to mediate the Dispute. If
the parties are unable to timely agree upon a mutually acceptable mediator, any
party may request JAMS/Endispute or any state or federal-district judge to
appoint a mediator. In consultation with the mediator, the parties shall
promptly designate a mutually convenient time and place for the mediation, that
is no later than thirty (30) days after the date the mediator is selected. In
the mediation, each party must be represented by persons with authority and
discretion to negotiate a resolution of the Dispute, and may be represented by
counsel. The mediation will be governed by applicable provisions of Chapter 154
of the Texas Civil Practice and Remedies Code, and such other rules as the
mediator may prescribe. The fees and expenses of the mediator will be shared
equally by all parties included in the Dispute.
 
          R.     Arbitration. If the parties are unable to resolve any Dispute
by mediation, then the parties shall submit the Dispute to binding arbitration
before a single arbitrator. The Dispute will be decided by arbitration in
accordance with the applicable arbitration statute and any rules selected by the
arbitrator. After an unsuccessful mediation, any party may initiate the
arbitration procedure by delivering a written notice of demand for arbitration
to the other parties. Within fourteen (14) days after the receipt of the written
notice of demand for arbitration, the parties shall make a good faith effort to
select a qualified arbitrator acceptable to all parties. If the parties are
unable to agree upon the selection of an arbitrator, then any party may apply to
JAMS/Endispute, the American Arbitration Association, or a court of competent
jurisdiction to appoint an arbitrator. This agreement to arbitrate will be
specifically enforceable under the prevailing arbitration law.
 
          S.     Consult an Attorney. This document is an enforceable, legally
binding agreement. Read it carefully. The Brokers involved in the negotiation of
the transaction described in this Contract cannot give legal advice. The parties
to this Contract acknowledge that they have been advised by the Brokers to have
this Contract reviewed by legal counsel before signing this Contract.

         
 
Whitney A. Bowling
   
Seller’s principal or officer, Scott A.
 
Basinger Leggett Clemons Bowling
   
Larson, is an attorney and licensed real
 
Parkway Centre III
   
estate broker
Purchaser’s
2745 Dallas North Parkway, #310
 
Seller’s
 
attorney is:
Plano, Texas 75093
 
attorney is:
   
214–473–8686
     

 
          17.     ADDITIONAL PROVISIONS. [Additional provisions may be set forth
below or on any attached Addendum].
 
          See Addendum F attached hereto.
 
          18.   EXHIBITS AND ADDENDA. All Exhibits and Addenda attached to this
Contract are incorporated herein by reference and made a part of this Contract
for all purposes [check all that apply]:

                 
x
Exhibit “A”
Survey and/or Legal Description
 
o
Addendum A
Improved Property
 
o
Exhibit “B”
Site Plan
 
o
Addendum B-l
Third Party Financing
 
o
Exhibit “C”
   
o
Addendum B-2
Seller Financing
         
x
Addendum C
Inspection
         
o
Addendum D
Disclosure Notice
         
o
Addendum E
Lead Based Paint
         
x
Addendum F
Additional Provisions

 
 
Page 10

--------------------------------------------------------------------------------

 
 
          19. CONTRACT AS OFFER. The execution of this Contract by the first
party to do so constitutes an offer to purchase or sell the Property. Unless,
within three (3) days after the date of execution of this Contract by the first
party, this Contract is accepted by the other party by signing the offer and
delivering a fully executed copy to the first party, the offer of this Contract
will be deemed automatically withdrawn, and the Earnest Money, if any, will be
promptly returned to Purchaser.
 
EXECUTED to be effective as of the Effective Date.
 

SELLER
 4211 Cedar Springs, Ltd., a Texas limit partnership
 
PURCHASER
Kent International Holdings, Inc., a Nevada corporation

   By:
4211 Cedar Springs Holdings, L.L.C.
     
(General Partner)
     

By: (Signature)
   /s/ Scott A. Larson
 
By: (Signature)
 

Name:
   Scott A. Larson
 
Name:
 

Title:
   President/Manager
 
Title:
 



By: (Signature)
   
By: (Signature)
 

Name:
   
Name:
 

Title:
   
Title:
 



Address:
   3311 Oak Lawn Ave., Suite 250
 
Address:
5305 Miramar Lane
 
   Dallas, Texas 75219
   
Colleyville, Texas 76034

Telephone:
214-443-0040
 
Fax:
214-443-0009
 
Telephone:
682-738-8011
 
Fax:
682-626-0003

Tax I.D. No:
   
Tax I.D. No:
 

Date of Execution:
   
Date of Execution:
 

 
larson9@gmail.com
   
bhealey@kentfs.com



PRINCIPAL BROKER
 
COOPERATING BROKER
     
   Transwestern
 
Century 21 Mike Bowman, Inc.



By: (Signature)
   
By: (Signature)
 

Name:
   
Name:
 

Title:
   
Title:
 

Address:
100 Throckmorton, Suite 700
 
Address:
4101 William D. Tate, Suite 100
 
Fort Worth, Texas
   
Grapevine, Texas 760

Telephone:
817-259-3542
 
Fax:
817-870-2826
 
Telephone:
817-328-2323
 
Fax:
 

TREC License No.:
   
TREC License No.:
         
817-925-6890 (cell)



TITLE COMPANY RECEIPT: The Title Company acknowledges receipt of this Contract
on ___________________ (the Effective Date) and, upon receipt of the Earnest
Money, accepts the Earnest Money subject to the terms and conditions set forth
in this Contract.


TITLE COMPANY
  Fidelity National Title Insurance Co.
   



By: (Signature)
    /s/ Stephen J. Hughes
 
Address:
5420 LBJ Freeway, suite 300
       
Dallas, Texas 75240

Name:
    Stephen J. Hughes
 
Telephone:
972-458-5325
Fax:
972-770-2156

Title:
      Vice President
   
shughes303@att.net

 
PERMISSION TO USE: This form is provided for the use of members of the North
Texas Commercial Association of Realtors®, Inc. Permission is granted to make
limited copies of the current version of this form for use in a particular Texas
real estate transaction. Please contact the NTCAR office to confirm you are
using the current version of this form. Mass production, or reproduction for
resale, is not allowed without express permission.
 
 
Page 11

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
to
COMMERCIAL CONTRACT OF SALE
 
Property Description:
 
BEING a tract of land out of the J.H. Sylvester Survey, Abstract No. 1383, and
being all of Lot 1A, Block 9/1616 of the Headwaters Addition, an addition to the
City of Dallas, Texas as recorded in Volume 82206 Page 1148 of the Map Records
Dallas County, Texas, said tract being more particularly described as follows:
 
BEGINNING at a 1/2” iron rod found for corner in the southerly right-of-way line
of Wycliff-Douglas Connection (32 feet from its centerline) at its intersection
with the southwesterly right-of-way line of Cedar Springs Road (32 feet from its
centerline);
 
THENCE S 47 degrees 49 minutes E, along the above said southwesterly line of
Cedar Springs Road, 185.46 feet to a 1/2” iron rod found at the beginning of a
cut-off with Douglas Street;
 
THENCE S 1 degrees 28 minutes 41 seconds E, along the above said cut-off line,
9.66 feet to a 1/2” iron rod found for corner in the northwesterly right-of-way
line of Douglas Street (21 feet from its centerline);
 
THENCE S 44 degrees 51 minutes 40 seconds W, along the above said northwesterly
line of Douglas Street, 136.00 feet to a 1/2” iron rod found for a corner in the
northeasterly right-of-way line of a 15 foot alley;
 
THENCE N 47 degrees 49 minutes W, along the above said northeasterly line of a
15 foot alley, 322.00 feet to a 1/2” iron rod found for corner;
 
THENCE N 44 degrees 51 minutes 40 seconds E, 12.25 feet to a 1/2” iron rod set
for a corner in the above referenced Wycliff-Douglas Connection;
 
THENCE S 83 degrees 47 minutes 29 seconds E, along the above said
Wycliff-Douglas Connection, 11.50 feet to a 1/2” iron rod for the beginning of a
curve to the left having a radius of 601.57 feet;
 
THENCE Southwesterly to Northeasterly, continuing along the above said southerly
line of Wycliff-Douglas Connection and with the above said circular curve to the
left thru a central angle of 16 degrees 54 minutes 43 seconds, an arc distance
of 177.56 feet to the POINT OF BEGINNING and containing 36,589 square feet or
0.8400 acres of land.
 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM C TO COMMERCIAL CONTRACT OF SALE
 
INSPECTION
 
Property address or description:
4211 Cedar Springs, Dallas, Texas 75219
 

 

1.
Inspection Period. Purchaser will have a period of twenty-one (21) days after
the Effective Date (the “Inspection Period”) to inspect the Property and conduct
studies regarding the Property. Purchaser’s studies may include, without
limitation: (1) permitted use and zoning of the Property; (2) core borings; (3)
environmental and architectural tests and investigations; (4) physical
inspections of improvements, fixtures, equipment, subsurface soils, structural
members, and personal property; and (5) examination of agreements, manuals,
plans, specifications and other documents relating to the construction and
condition of the Property. Purchaser and Purchaser’s agents, employees,
consultants and contractors will have the right of reasonable entry onto the
Property during normal business hours, and upon reasonable advance notice to
Seller and any tenants on the Property, for purposes of inspections, studies,
tests and examinations deemed necessary by Purchaser. The inspections, studies,
tests and examinations will be at Purchaser’s expense and risk. Purchaser shall
defend and indemnify Seller against any claims that arise due to any actions by
Purchaser or Purchaser’s agents, employees, consultants and contractors.
   
2.
Reports.
     
o
A.
Within _______________________ ( _________ ) days after the Effective Date,
Seller shall deliver to Purchaser a written report of an environmental
assessment of the Property. The report will be prepared, at Seller’s expense, by
an environmental consultant reasonably acceptable to Purchaser. The
environmental assessment must include a “Phase I” investigation into the
existence of Hazardous Materials (as defined in Section 7H of this Contract) in,
on or around the Property. The environmental assessment must also include a land
use history search, engineering inspections, research and studies that may be
necessary to discover the existence of Hazardous Materials.
        [ILLEGIBLE]
B.
Within ten (10) days after the Effective Date, Seller shall deliver to Purchaser
copies of all reports in Seller’s possession of engineering investigations,
tests and environmental studies that have been made with respect to the Property
within the two year period before the Effective Date.
         
o
C.
If Purchaser terminates this Contract, Purchaser shall deliver to Seller, at
Purchaser’s expense and contemporaneously with the termination, copies of all
written reports, inspections, plats, drawings and studies made by Purchaser and
Purchaser’s agents, consultants and contractors. This provision will survive the
termination of this Contract.
     
3.
Termination. If Purchaser determines, in Purchaser’s sole discretion, no matter
how arbitrary, that the Property is not satisfactory or is not suitable for
Purchaser’s intended use or purpose, then Purchaser may terminate this Contract
by delivering a written notice to Seller on or before the last day of the
Inspection Period, and the refundable portion of the Earnest Money will be
promptly returned to Purchaser and the parties will have no further rights or
obligations under this Contract (except for any that expressly survive the
termination).
   
4.
Acceptance. If Purchaser does not properly and timely terminate this Contract
before the expiration of the Inspection Period (or if Purchaser accepts the
Property in writing) then Purchaser will be deemed to have waived all objections
to the Property under this Contract, except for any title objections which may
be outstanding pursuant to Section 6 of this Contract. In that event, Purchaser
agrees to purchase the Property in its current condition without any further
representations or warranties of Seller, except any objections which Seller may
expressly agree in writing to cure, and this Contract will continue in full
force and effect and the parties shall proceed to Closing. This provision does
not, however, limit or invalidate any express representations or warranties
Seller has made in this Contract.
   
5.
Restoration. If the transaction described in this Contract does not close
through no fault of Seller, and the condition of the Property was altered due to
inspections, studies, tests or examinations performed by Purchaser or on
Purchaser’s behalf, then Purchaser must restore the Property to its original
condition at Purchaser’s expense.
   
ADDENDUM C

 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM F - OTHER PROVISIONS
TO
COMMERCIAL PROPERTY CONTRACT OF SALE
BY AND BETWEEN
4211 CEDAR SPRINGS PARTNERS, LTD., AS SELLER
AND
KENT INTERNATIONAL HOLDINGS, INC., AS PURCHASER
 
          Seller and Purchaser hereby agree to the following terms and
conditions which shall modify and amend the Contract of Sale referenced above
(the “Contract”), and shall supersede the provisions of the Contract which may
be in conflict:
 
          A.          During the Inspection Period, Purchaser shall have the
right to conduct studies and to make investigations of the Property as Purchaser
deems prudent, in accordance with Addendum C attached to the Contract. Purchaser
acknowledges that the Federal Bureau of Prisons (“FBOP”) occupies the Building
and for security purposes, access to the Building is limited or restricted. In
that regard, Purchaser agrees that its inspection of the Property will
necessarily occur at a time that will be arranged and coordinated by Seller with
the FPOB, and a representative of Seller will need to be present at all times
during the inspection and will need to escort Purchaser’s representative(s)
during their inspection of the Building. Seller agrees to cooperate with
Purchaser and use diligent and good faith efforts to assist Purchaser in
accessing the Building for its inspections. Notwithstanding the terms of the
Contract to the contrary, within two (2) business days of the execution of the
Contract by both parties, Seller shall deliver to Purchaser the following:

 
          1. All existing property condition assessments, environmental and
engineering reports in Seller’s possession which pertain to the Property;
          2. Copies of all maintenance and vendor contracts, service contracts,
electricity provider agreements and equipment leases currently pertaining to the
Property;
          3. A copy of the certificate of occupancy for the Building; and
          4. Architectural building plans for the Building, including the
original construction of the Building and the renovation of the Building
          5. Copies of all warranties and guaranties;
          6. Profit and loss operating statements for the Property for the three
(3) preceding calendar years (2008, 2009 and 2010), and for 2011 to the present
date, which shall include utility charges, repair costs and other expenses
incurred by Seller for the operation and maintenance of the Property for such
periods of time.

 
          B.          At the Closing, Seller shall convey to Purchaser, as a
part of the Property, all fixtures, equipment and articles of personal property
situated on or about the Property that are owned by Seller (and not owned by the
tenant or occupant of the Building).
 
 
 
Addendum F - Other Provisions - Page 1

--------------------------------------------------------------------------------

 
 
          C.          Under the Assignment of Lease to be delivered by the
Seller to Purchaser at Closing, the Seller shall indemnify, reimburse and hold
Purchaser harmless from any and all claims, losses, damages and expenses
(including reasonable attorneys fees and court costs) arising from or
attributable to the acts or omissions of Seller prior to the Closing date, and
pertaining to the Property or to the tenant lease affecting the Property (the
“Lease”) with the United States of America General Services Administration
(“GSA”), and the obligations of the landlord thereunder; and the Purchaser shall
assume Seller’s obligations, as landlord, under such tenant Lease, and shall
indemnify, reimburse and hold Seller harmless from any and all claims, losses,
damages and expenses (including reasonable attorneys fees and court costs)
arising from or attributable to the acts or omissions of Purchaser after the
Closing date, and pertaining to the Property or the tenant Lease, and the
obligations of the landlord thereunder.
 
          D.          Purchaser acknowledges that it is being afforded the
opportunity to review all aspects of the Property pursuant to the Inspection
Period. Seller represents and warrants that (i) it has received no notice of
nor, with no obligation to investigate, has Seller any knowledge of any current
violation of the Property or the improvements thereon, as currently used by the
tenant, with respect to any laws, ordinances, regulations or rules that pertain
to the Property, and (ii) Seller has not violated the Lease, nor, with no
obligation to investigate, to its knowledge, has Tenant violated the Lease. All
warranties and representations made by Seller under the Contract (including
under this Addendum F and any Contact Exhibits) shall survive Closing, but shall
terminate on the date that is one (1) year following the Closing Date, and shall
be void with respect to any claims that are made after the expiration of such
one (1) year period. Except as expressly set forth in the Contract (including
all Addendums (and this Addendum F) and Exhibits), Seller shall have no
liability to Purchaser, and Purchaser hereby releases Seller from any liability
(including contractual and/or statutory actions for contribution or indemnity),
for, concerning or regarding (1) the nature and condition of the Property,
including the suitability thereof for any activity or use; (2) any improvements
or substances located thereon; or (3) the compliance of the Property with any
laws, rules, ordinances or regulations of any government or other body. Except
as may be expressly provided in the Agreement, Seller has not made, does not
make and expressly disclaims any warranties, representations, covenants or
guarantees, expressed or implied, or arising by operation of law, as to the
merchantability, habitability, quantity, quality or environmental condition of
the Property or its suitability or fitness for any particular purpose or use.
Purchaser affirms that it has, or prior to Closing that it will have, (i)
investigated and inspected the Property to its satisfaction and become familiar
and satisfied with the condition of the Property, and (ii) made its own
determination as to (a) the merchantability, quantity, quality and condition of
the Property, including the possible presence of toxic or hazardous substances,
materials or wastes or other actual or potential environmental contaminates, and
(b) the Property’s suitability or fitness for any particular purpose or use.
 
 
 
Addendum F - Other Provisions - Page 2

--------------------------------------------------------------------------------

 
 
          E.          EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT PURCHASER HEREBY ACCEPTS THE PROPERTY IN ITS PRESENT
CONDITION ON AN “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” BASIS, AND
ACKNOWLEDGES THAT (I) WITHOUT THIS ACCEPTANCE, THIS SALE WOULD NOT BE MADE, AND
(II) THAT SELLER SHALL BE UNDER NO OBLIGATION WHATSOEVER TO UNDERTAKE ANY
REPAIR, ALTERATION, REMEDIATION OR OTHER WORK OF ANY KIND WITH RESPECT TO ANY
PORTION OF THE PROPERTY. PURCHASER AND ITS SUCCESSORS AND ASSIGNS HAVE, AND
SHALL BE DEEMED TO HAVE, ASSUMED ALL RISK AND LIABILITY WITH RESPECT TO THE
PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES, MATERIALS OR WASTES OR OTHER ACTUAL
OR POTENTIAL ENVIRONMENTAL CONTAMINATES ON, WITHIN OR UNDER THE SURFACE OF THE
PROPERTY, WHETHER KNOWN OR UNKNOWN, APPARENT, NON-APPARENT OR LATENT, AND
WHETHER EXISTING PRIOR TO, AT OR SUBSEQUENT TO TRANSFER OF THE PROPERTY TO
PURCHASER. SELLER IS HEREBY RELEASED BY PURCHASER AND ITS SUCCESSORS AND ASSIGNS
OF AND FROM ANY AND ALL RESPONSIBILITY, LIABILITY, OBLIGATIONS AND CLAIMS, KNOWN
OR UNKNOWN, INCLUDING (1) ANY OBLIGATION TO TAKE THE PROPERTY BACK OR REDUCE THE
PRICE, OR (2) ACTIONS FOR CONTRIBUTION OR INDEMNITY, THAT PURCHASER OR ITS
SUCCESSORS AND ASSIGNS MAY HAVE AGAINST SELLER OR THAT MAY ARISE IN THE FUTURE,
BASED IN WHOLE OR IN PART UPON THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES,
MATERIALS OR WASTES OR OTHER ACTUAL OR POTENTIAL ENVIRONMENTAL CONTAMINATES ON,
WITHIN OR UNDER THE SURFACE OF THE PROPERTY, INCLUDING ALL RESPONSIBILITY,
LIABILITY, OBLIGATIONS AND CLAIMS THAT MAY ARISE UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, AS AMENDED 42 U.S.C.
SECTION 9601 ET SEQ. PURCHASER FURTHER ACKNOWLEDGES THAT THE PROVISIONS OF THIS
PARAGRAPH HAVE BEEN FULLY EXPLAINED TO PURCHASER AND THAT PURCHASER FULLY
UNDERSTANDS AND ACCEPTS THE SAME.
 
          F.          From and after the Effective Date until the Closing Date
or earlier termination of this Contract, Seller shall:

     
             (1) Manage the Property in the ordinary course of business as
Seller has previously done, and shall not commit or permit any waste on the
Property.
     
             (2) Not enter into any written or oral service contract or other
agreement with respect to the Property without the prior written consent of the
Purchaser, unless the contract or agreement may be terminated upon 30 days
written notice by Purchaser. Subject to Purchaser’s review of service contracts
affecting the Property during the Inspection Period, Purchaser agrees at Closing
to assume the Seller’s obligations under all service contracts affecting or
pertaining to the Property that were entered into by Seller prior to the
Effective Date, or that were entered into by Seller after the Effective Date
with Purchaser’s approval, including, without limitation, contracts for the
provision of landscaping services with respect to the Property.
     
             (3) Advise Purchaser promptly after Seller receives notice of (or
institutes) any litigation, arbitration, or administrative hearing before any
governmental or quasi-governmental agency or authority concerning or affecting
the Property which is instituted or threatened after the Effective Date.
     
             (4) Not sell, assign, convey or enter into any lease, lease
amendment, license, easement, restriction, encumbrance, lien or security
interest with respect to the Property without discharging the same prior to or
at the time of Closing or without the Purchaser’s prior written approval.

 
 
 
Addendum F - Other Provisions - Page 3

--------------------------------------------------------------------------------

 
 

 
             (5) Not permit any mechanic’s or materialmen’s liens to attach to
any portion of the Property, unless such liens are contested and Seller provides
a bond or security at Closing to assure that such liens will be satisfied and
discharged.

 
          G.        Purchaser and its agents and representative shall maintain
the terms of this Agreement, and the content of all information and reports
obtained from Seller relating to the Property, confidential and shall not
disclose any such confidential information to any other person or entity without
obtaining Seller’s prior written consent.
 
          H.        Seller shall, as a condition to Purchaser’s obligation to
Close the transactions contemplated under this Contract, provide to Purchaser on
or before the Closing Date, as may be extended, an estoppel certificate
(“Estoppel Certificate”) that is in the form of the estoppel certificate
attached hereto as Exhibit F-l, or that is upon terms that are materially the
same to those contained in the form of estoppel certificate attached hereto as
Exhibit F-l, executed by the GSA. Notwithstanding the foregoing, and in lieu
thereof, Purchaser agrees that this condition to Closing will be satisfied if on
or before the Closing Date, as may be extended, Seller shall provide to
Purchaser (i) a letter (“Letter Estoppel”) executed by the GSA, as allowed for
under Sections 5(a) and 5(b) on Page 4 of the General Clauses section of the
Lease, providing for the certifications referenced therein, and subject to the
conditions set forth therein and (ii) an indemnity from Scott A. Larson
(“Larson”) in the form the Indemnification Agreement attached hereto as Exhibit
F-2, executed by Larson, pursuant to which Larson shall indemnify the Purchaser
for any current default of the Seller, as landlord, and for any default of
Seller, as landlord, that existed in the past and for which the GSA may exercise
remedies, under the Lease, referenced above, subject to the terms and conditions
contained therein; provided, however, Seller agrees to use good faith efforts to
obtain the Estoppel Certificate. In the event that the Seller is unable to
provide the Estoppel Certificate, or Letter Estoppel (with Larson’s indemnity
discussed below) as required above by the Closing Date, then the Closing Date
shall automatically be extended for a period of fifteen (15) days in order to
provide Seller with additional time to obtain such Estoppel Certificate or
Letter Estoppel, as the case may be. Purchaser agrees that the Estoppel
Certificate or Letter Estoppel, as the case may be, may be addressed to Seller
and to its lender as long as the same is assignable, and Seller assigns its
interests thereunder to Purchaser at Closing. In the event that the Seller is
unable to provide to Purchaser the Estoppel Certificate or the Letter Estoppel
(with Larson’s indemnity) as required above on or before the Closing Date, as
extended as provided above, then Purchaser may either waive this requirement of
receiving the Estoppel Certificate or Letter Estoppel prior to the Closing and
proceed to Close the purchase of the Property under this Contract, or terminate
this Contract by providing written notice of termination to the Seller, in which
case this Contract shall be terminated and the Purchaser’s Earnest Money shall
be refunded to Purchaser, and the parties shall have no further obligations to
each other under this Contract. Notwithstanding the foregoing, in the event
either (i) that Purchaser elects to Close the purchase of the Property, waiving
the requirement of receiving the Estoppel Certificate or Letter Estoppel, as
provided for above, or (ii) Seller delivers the Letter Estoppel, or an Estoppel
Certificate that is in a form materially different than that attached hereto as
Exhibit F-l, the Seller shall nonetheless be required to provide to Purchaser at
the Closing the Indemnification Agreement, referenced below, executed by Larson.
 
 
 
Addendum F - Other Provisions - Page 4

--------------------------------------------------------------------------------

 
 
          I.          Scott A. Larson, by his signature to this Addendum F,
below, agrees that at the Closing of the transactions contemplated by this
Agreement, he will execute and deliver to Purchaser the Indemnification
Agreement attached hereto as Exhibit F-2, if and as required in accordance with
Paragraph H above. In that regard, Larson agrees to the indemnity contained in
such Indemnification Agreement, subject to the terms and conditions contained
therein.
 
          J.          Seller agrees to deliver at Closing affidavits acceptable
by the title company stating (i) that there are no outstanding debts or liens
affecting the Property that will not be satisfied at Closing, and (ii) that no
changes have occurred at the Property so that the Survey is an accurate
reflection of the same.
 
          IN WITNESS WHEREOF, this Addendum has been executed as for the date of
the Agreement, referenced above.

       
SELLER:
4211 CEDAR SPRINGS PARTNERS,
LTD., a Texas Limited Partnership
By: 4211 Cedar Springs Holdings, L.L.C.,
(its General Partner)
     
By: 
/s/ Scott A. Larson
   
Scott A. Larson, President
     
PURCHASER:
KENT INTERNATION HOLDINGS,
INC., a Nevada corporation

 

 
By:
 

 
Name:
 

 
Title:
 

 
          The undersigned, Scott A. Larson, has hereby provided his signature
below, for the limited purpose of agreeing to the terms of the provisions of
Paragraph I of this Addendum F, as set forth above.

     
/s/ Scott A. Larson
 
Scott A. Larson

 
 
 
Addendum F - Other Provisions - Page 5

--------------------------------------------------------------------------------

 

EXHIBIT F-1
TO ADDENDUM F-1 OF
COMMERCIAL PROPERTY CONTRACT OF SALE
BY AND BETWEEN
4211 CEDAR SPRINGS PARTNERS, LTD., AS SELLER
AND
KENT INTERNATIONAL HOLDINGS, INC., AS PURCHASER
 
ESTOPPEL CERTIFICATE
 
          THIS ESTOPPEL CERTIFICATE (“Estoppel Certificate”), dated this ______
day of _____________, 2011, is executed by the United States of America General
Services Administration (“Lessee”).
 
R E C I T A L S:
 
          I.          Lessee is the Lessee under that certain U.S. Government
Lease for Real Property, dated January 9, 2006 (Lease No. GS-07B-16023), as
amended by that certain Supplemental Lease Agreement No. 1, that certain
Supplemental Lease Agreement No. 2, dated October 24, 2007, that certain
Supplemental Lease Agreement No. 3, dated April 21, 2009, that certain
Supplemental Lease Agreement No. 4, dated April 21, 2009, and that certain
Supplemental Lease Agreement No. 5, dated October 30, 2009, all of which lease
documents (“Lease Documents”) were entered into by Lessee with 4211 Cedar
Springs Partners, Ltd., as Lessor (hereinafter collectively referred to as the
“Lease”) covering the property located at 4211 Cedar Springs, Dallas, Texas
75219, and as more particularly described in Exhibit “A” attached hereto and
made a part hereof (the “Property”).
 
          II.          Lessor and its lender, Wells Fargo Bank, N.A., have
requested that Lessee make the representations and certifications provided for
under this Estoppel Certificate.
 
A G R E E M E N T:
 
          NOW, THEREFORE, in consideration of the covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Lessee hereby makes the following representations and
certifications:

       
1.
The Lease is accurately described in the first paragraph of Recitals above, and
except as provided in the Lease Documents described in the Recitals above, it
has not been otherwise amended, modified or extended. True, correct and complete
copies of the Lease Documents comprising the Lease are attached hereto as
Exhibit “B”.
       
2.
The Lease does not contain any options to purchase and/or lease additional
space, rights of set off, rights of first refusal to purchase and/or lease
additional space or any similar provisions regarding acquisition of ownership
interests or additional leased space in the building, except as may be provided
in the Lease Documents.

 
 
 
Addendum F - Other Provisions - Page 6

--------------------------------------------------------------------------------

 
 

 
3.
The current term of the Lease commenced on January 18, 2008, and will terminate
on January 17, 2023.
       
4.
The current amount of monthly base rent payable under the Lease is $62,205.37.
Rent, which is payable in arrears, has been paid through January 31, 2011. No
advance rents have been prepaid. Except as may be provided for under the Lease
Documents, no free rent periods or other concessions of any kind or nature have
been granted to Lessee under the Lease.
       
5.
All improvements to be made pursuant to the terms of the Lease have been
completed and accepted by Lessee.
       
6.
There is no security deposit under the Lease.
       
7.
Lessee has not sublet any portion of the leased premises or assigned any of its
interests or rights under the Lease.
       
8.
Lessee is in full and complete possession of the premises demised under the
Lease, such possession having been accepted by the Lessee pursuant to the terms
of the Lease. The leased premises contain 39,329 rentable square feet.
       
9.
The Lease is in full force and effect, Lessee has no existing claims, defenses
or offsets under the Lease against Lessor, no uncured default by either Lessee
or Lessor exists under the Lease, and no event has occurred that would, except
for the lapse of time, the giving of notice or both, constitute a default.
       
10.
The undersigned representative of Lessee certifies that he/she has full power,
authority and right to execute and deliver this Estoppel Certificate on behalf
of Lessee.

 
          This Estoppel Certificate is made by Lessee for the benefit of Lessor
and its lender, Wells Fargo Bank, N.A., and any of their assignees and
successors in interest that may hereafter acquire an interest in the Property,
with the understanding that such parties will rely upon the statements set forth
above with respect to the Lease and the Property.
 
          IN WITNESS WHEREOF, the Lessee has executed this Estoppel Certificate
as of the day and year first above written.
 

 
LESSEE:
     
United States of America General Services Administration
     
By:
 

 
Name:
 

 
Its:
 

 
 
 
Addendum F - Other Provisions - Page 7

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
LEGAL DESCRIPTION OF PROPERTY
 
BEING a tract of land out of the J.H. Sylvester Survey, Abstract No. 1383, and
being all of Lot 1A, Block 9/1616 of the Headwaters Addition, an addition to the
City of Dallas, Texas, as recorded in Volume 82206, Page 1148 of the Map Records
of Dallas County, Texas, said tract being more particularly described as
follows:

     
BEGINNING at a ½” iron rod found for corner in the southerly right-of-way line
of Wycliff-Douglas Connection (32 feet from its centerline) at its intersection
with the southwesterly right-of-way line of Cedar Springs Road (32 feet from its
centerline);
     
THENCE S 47 degrees 49 minutes E, along the above said southwesterly line of
Cedar Springs Road, 185.46 feet to a ½” iron rod found at the beginning of a
cut-off with Douglas Street;
     
THENCE S 1 degrees 28 minutes 41 seconds E, along the above said cut-off line,
9.66 feet to a ½” iron rod found for corner in the northwesterly right-of-way
line of Douglas Street (21 feet from its centerline);
     
THENCE S 44 degrees 51 minutes 40 seconds W, along the above said northwesterly
line of Douglas Street, 136.00 feet to a ½” iron rod found for a corner in the
northeasterly right-of-way line of a 15 foot alley;
     
THENCE N 47 degrees 49 minutes W, along the above said northeasterly line of a
15 foot alley, 322.00 feet to a ½” iron rod found for corner;
     
THENCE N 44 degrees 51 minutes 40 seconds E, 12.25 feet to a ½” iron rod set for
a corner in the above referenced Wycliff-Douglas Connection;
     
THENCE S 83 degrees 47 minutes 29 seconds E, along the above said
Wycliff-Douglas Connection, 11.50 feet to a ½” iron rod for the beginning of a
curve to the left having a radius of 601.57 feet;
     
THENCE Southwesterly to Northeasterly, continuing along the above said southerly
line of Wycliff-Douglas Connection and with the above said circular curve to the
left thru a central angle of 16 degrees 54 minutes 43 seconds, an arc distance
of 177.56 feet to a POINT OF BEGINNING and containing 36,589 square feet or
0.8400 acres of land.

 
 
 
Addendum F - Other Provisions - Page 8

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
LEASE DOCUMENTS
 
(See attached)
 
 
 
Addendum F - Other Provisions - Page 9

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2
TO ADDENDUM F OF
COMMERCIAL PROPERTY CONTRACT OF SALE
BY AND BETWEEN
4211 CEDAR SPRINGS PARTNERS, LTD., AS SELLER
AND
KENT INTERNATIONAL HOLDINGS, INC., AS PURCHASER
 
INDEMNIFICATION AGREEMENT
 
          This Indemnification Agreement is executed as of the ______ day of
___________, 2011, by Scott A. Larson (“Indemnitor”), whose address is 3311 Oak
Lawn Ave., Suite 250, Dallas, Texas 75219, for the benefit of Kent International
Holdings, Inc., a Nevada corporation (“Indemnitee”).
 
WITNESSETH:
 
          WHEREAS, Indemnitor is the beneficial owner of all outstanding member
ownership interests of 4211 Cedar Springs Holdings, L.L.C., a Texas limited
liability company, which is the managing general partner of 4211 Cedar Springs
Partners, Ltd., a Texas limited partnership (the “Seller”);
 
          WHEREAS, of even date herewith, Seller has sold that certain property
located at 4211 Cedar Springs, Dallas, Texas 75219 (the “Property”) to
Indemnitee, which sale occurred conditioned upon, and in consideration of, the
Indemnitor giving its indemnity to Indemnitee, as provided hereunder; and
 
          WHEREAS, the Property is currently leased to the United States of
America General Services Administration (the “GSA”), for use by the Federal
Bureau of Prisons, under that certain U.S. Government Lease for Real Property,
dated January 9, 2006 (Lease No. GS-07B-16023), as amended by that certain
Supplemental Lease Agreement No. 1, that certain Supplemental Lease Agreement
No. 2, dated October 24, 2007, that certain Supplemental Lease Agreement No. 3,
dated April 21, 2009, that certain Supplemental Lease Agreement No. 4, dated
April 21, 2009, and that certain Supplemental Lease Agreement No. 5, dated
October 30, 2009, all of which lease documents were entered into by Seller, as
Lessor, with the GSA, as Lessee (hereinafter collectively referred to as the
“Lease”).
 
          NOW, THEREFORE, in consideration of the foregoing premises, and for
Ten Dollars ($10,00) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned Indemnitor hereby
agrees to indemnify and hold Indemnitee harmless for any and all claims, losses,
liabilities and damages that Indemnitee, as purchaser of the Property, may incur
as a result of any default that may currently exist, or that existed in the past
and for which GSA may exercise remedies, under the Lease with respect to the
performance of the obligations of Seller, as Lessor thereunder, provided that
this indemnity shall terminate one (1) year from the date hereof, and shall be
null and void with respect to any claims made on the indemnity after such one
(1) year period, and provided furthermore, that the Indemnitor’s liability
hereunder shall in all cases be limited to, and shall not exceed, the aggregate
sum of One Hundred Thousand Dollars ($100,000.00).
 
 
 
Addendum F - Other Provisions - Page 10

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, this Indemnification Agreement is executed as of
the date first set forth above.
 

  /s/ Scott A. Larson  
Scott A. Larson

 
Addendum F - Other Provisions - Page 11 

--------------------------------------------------------------------------------